Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  Claim 8, line 2: “condition whether” should be “condition of whether”. Claim 16, line 3: “condition whether” should be “condition of whether”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ride-height position" in claim 1, line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 further recites “the dryer” in claim 1, line 15. There is insufficient antecedent basis for this limitation in the claim. Claim 1 further recites “the ride-height control function” in claim 1, line 18. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The portion of independent claim 1: “determining an air quantity ratio based at least partially on an ambient air quality, checking a first condition whether the determined air quantity ratio is less than a first predetermined air quantity limit value, determining a saturation level of the dryer, checking a second condition whether the saturation level of the dryer is greater than a saturation limit value, and activating the ride-height control function of a control unit when at least one of the first and the second condition is satisfied” and portion of independent claim 9: “determining an air quantity ratio based at least partially on an ambient air quality, checking a first condition whether the determined air quantity ratio is less than a first predetermined air quantity limit value, determining a saturation level of the dryer , checking a second condition whether the saturation level of the dryer is greater than a saturation limit value, and activating the ride-height control function when at least one of the first and the second condition is satisfied ” is not found in prior art. Meier (US20220227196A1) discloses A method for operating an electronically controllable air suspension system for a motor vehicle (Claim 1: " An electronically open-loop or closed-loop controlled air spring system with a compressed air supply for height regulation of a vehicle"), comprising: raising the ride-height position to a first ride-height position through feeding of compressed air into the air suspension device (Claim 13: "A method for the height regulation of a vehicle via an air spring system"), lowering the ride-height position to a second ride- height position through removal of compressed air from the air suspension device subsequent to the raising to the first ride- height (Claim 11: "wherein the controller is further configured to actuate the venting valve and to set the lowering speed of the height regulation"). However, Meier does not disclose a method of determining an air quantity ratio. Ohashi (US20170259641A1), Matern (US20040188970A1), and Akcam (US20220032716A1) similarly disclose air suspension systems for controlling a vehicle height, but do not disclose determining an air quantity ratio or checking the saturation of the dryer level.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614